Citation Nr: 0621613	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  95-00 135A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Evaluation of tinnitus, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from September 1966 to April 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision that awarded service 
connection for tinnitus.  This disorder was initially 
evaluated as 10 percent disabling.  The veteran appealed this 
evaluation.

The Board previously remanded this case in April 1999 and 
October 2003 for development of the above issue and other 
issues that were before the Board at that time.  However, the 
veteran withdrew all issues on appeal (except for the 
evaluation of his tinnitus) in January 2006.  Thus, the Board 
no longer has appellate jurisdiction of those issues.  See 
38 U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. § 20.204 
(2005).  The case has now returned for appellate 
consideration of the evaluation of tinnitus.

In a substantive appeal received in June 2003, the veteran 
requested a hearing before the Board.  He was notified by a 
letter issued in July 2003 of his hearing date scheduled in 
September 2003.  However, the veteran failed to report for 
this hearing.  He has not requested that this hearing be 
rescheduled or presented evidence of good cause why he did 
not appear for the scheduled hearing.  See 38 U.S.C.A. 
§§ 7102, 7105, 7107 (West 2002); 38 C.F.R. §§ 20.700-04 
(2005).


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  



CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, No. 05-7168, --- F.3d. 
--- , 2006 WL 1667936 (C.A. Fed June 19, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
(DC) 6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, No. 05-7168, --- F.3d. --- , 2006 WL 
1667936 (C.A. Fed June 19, 2006), the Federal Circuit 
concluded that the CAVC erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


